Citation Nr: 0604200	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  04-34 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from December 1964 to December 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Cleveland, Ohio, Regional Office (RO).  In this regard, the 
Board notes that a statement from the veteran, dated and 
received in May 2002, is construed as a timely notice of 
disagreement with that determination.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a statement dated in December 2005, the veteran requested 
a video-conference hearing before a Veterans Law Judge of the 
Board.  The veteran must be afforded the opportunity for such 
hearing.

In view of the foregoing, the case is hereby remanded to the 
RO for the following action:

Unless otherwise indicated, schedule the 
veteran for a video-conference hearing at 
the local RO before a Veterans Law Judge 
of the Board of Veterans' Appeals.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, unless otherwise indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

